UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1921



LYNN HOWARD,

                                               Plaintiff - Appellant,

             versus


UNITED STATES ARMY; DONALD RUMSFELD, Secretary
of Defense; KATHRYN R. REPPERGER; IRENE
MORRISON; MARK KARRAKER; USA POSTAL GROUP
EUROPE; US GOVERNMENT; JOHN DOE; JANE DOE,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-1368-1)


Submitted:    November 18, 2004           Decided:     November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lynn Howard, Appellant Pro Se. William Kenneth Witherspoon, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina; Dennis
Edward Szybala, Assistant United States Attorney, Alexandria,
Virginia; Matthew Paul Ruzicka, UNITED STATES ARMY, Arlington,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lynn   Howard   appeals    the   district    court’s   order

dismissing his employment discrimination action.          We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.      See Howard v. United

States Army, No. CA-03-1368-1 (E.D. Va. filed June 7 & entered June

9, 2004).   We deny the motion filed by attorney George R. Royer to

appear on Howard’s behalf as counsel pro hac vice as moot.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -